EXHIBIT 10.7

FIRST AMENDMENT TO LEASE AGREEMENT

This FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of
November 14, 2008, by and between W GROUP HOLDING LLC, a California limited
liability company and RASAP FRANKLIN, LLC, a California limited liability
company (collectively, “Landlord”), and ADEPT TECHNOLOGY, INC., a Delaware
corporation (“Tenant”), with reference to the following facts:

A. Landlord and Tenant are parties to that certain Lease Agreement (the “Lease”)
dated as of October 10, 2008, which provides, among other things, for Tenant’s
leasing from Landlord of certain premises located at 5627 Gibraltar Drive,
Pleasanton, California 94588 (the “Premises”), all as more particularly
described in the Lease.

B. Landlord and Tenant desire to amend the Lease subject to all of the terms and
conditions hereof.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements hereinafter contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Defined Terms and References to Sections. Initially capitalized terms used in
this Amendment but not defined herein shall have the meanings ascribed thereto
in the Lease. All references to Articles, Sections or Subsections in this
Amendment shall mean Articles, Sections or Subsections in the Lease unless
otherwise indicated.

2. Amendments to Lease.

(a) The definition of “Rent Commencement Date” set forth in Section 1.1(j) of
the Lease shall be deleted in its entirety and shall be replaced with the
following:

“Rent Commencement Date” shall be determined pursuant to Section 3.6 of the
Lease.”

(b) Section 3.5 of the Lease is deleted in its entirety and replaced with the
following:

“Landlord shall provide Tenant with limited access to the Premises in accordance
with Section 3.6 below for the sole purpose of permitting Tenant to ready the
Premises for Tenant’s occupancy, at such times as are reasonably specified by
Landlord so that Tenant’s access does not materially interfere with the
performance of the Tenant Improvements in the Premises. Tenant’s access to the
Premises during the period of time prior to the Rent Commencement Date shall be
subject to all the provisions of this Lease (including the Rules and Regulations
and such other rules and regulations as Landlord may reasonably impose), other
than the payment of Rent and the expiration date of the Lease shall not be
advanced by such access by Tenant of the Premises prior to the Rent Commencement
Date. Tenant shall not interfere with Landlord’s performance of the Tenant
Improvements in the Initial Premises.”

 

Page 1 of 3



--------------------------------------------------------------------------------

(c) Section 3.6 of the Lease is hereby deleted in its entirety and replaced with
the following:

“3.6 Early Access and Rent Commencement Date. Tenant shall be provided with
access to the Initial Premises in accordance with Section 3.5 above as of
December 17, 2008. The “Rent Commencement Date” shall occur upon the earliest to
occur of: (i) the date on which Tenant occupies any portion of the Initial
Premises and begins conducting business therein (it being understood that if
Tenant accesses the Initial Premises pursuant to Section 3.5 above for the sole
purpose of readying the Initial Premises, it shall not be deemed to have
commenced business operations in the Initial Premises), or (ii) the date on
which the Tenant Improvements in the Initial Premises would have been
Substantially Completed but for the occurrence of any Tenant Delay Days (as
defined in Exhibit B-1 attached hereto) or (iii) the date that the Tenant
Improvements in the Initial Premises are Substantially Completed (but if the
Tenant Improvements in the Initial Premises are Substantially Completed prior to
January 1, 2009, the Rent Commencement Date shall not occur as a result of this
subclause (iii) until January 1, 2009).

3. Counterparts. This Amendment may be executed in two or more fully or
partially executed counterparts, any one or more of which may be executed and
delivered by facsimile transmission, each of which will be deemed an original
binding the signer thereof against the other signing parties, but all
counterparts together will constitute one and the same instrument.

4. Effectiveness of Lease. Except as expressly modified by this Amendment, the
Lease remains in full force and effect and is hereby ratified and confirmed. To
the extent of any inconsistency between this Amendment and the Lease, the terms
and conditions of this Amendment shall control.

[SIGNATURE PAGE ATTACHED]

 

Page 2 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

LANDLORD:

 

W GROUP HOLDING LLC,
a California limited liability company

By:   /s/ Jefferey M. Woods Name:   Jefferey M. Woods Its:   Member

RASAP FRANKLIN, LLC,

a California limited liability company

By:   /s/ Gabriel Arechaederra Name:   Gabriel Arechaederra Its:   Manager
TENANT: ADEPT TECHNOLOGY, INC.,
a Delaware corporation By:   /s/ John Dulchinos Name:   John Dulchinos Its:  
President and CEO By:   /s/ Lisa M. Cummins Name:   Lisa M. Cummins Its:   VP
Finance and CFO

 

Page 3 of 3